Citation Nr: 0009879	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of 14,892.87.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from February 1968 to August 
1970.  He died in January 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  In April 1992, the appellant applied for VA death pension 
benefits.

2.  The appellant was awarded VA improved death pension 
benefits effective May 1992; in the July 1992 award letter, 
she was informed that her award of pension was based on her 
income and that she was required to notify the VA immediately 
of any changes in her income, and that failure to promptly 
inform the VA of such changes would result in the creation of 
an overpayment of benefits that would be subject to recovery. 
That attachment also provided clear notice of the 
relationship of VA pension to income and advised that in 
reporting income, all income from any source was to be 
reported and that VA would compute any amount that did not 
count.  

3.  In July 1993, May 1994, and September 1994 Improved 
Pension Eligibility Verification Reports (EVRs), the 
appellant reported that she had no income from wages.  
Subsequent information received revealed that she had income 
from wages from 1993 to 1995.

4.  Thereafter, the RO retroactively terminated the 
appellant's pension benefits effective February 1, 1993, 
creating an overpayment in the amount of $14, 892.87.

5.  The creation of the overpayment was the result of 
appellant's willful misrepresentation of a material fact and 
willful failure to disclose a material fact, with the intent 
of obtaining VA benefits and retaining VA benefits when she 
was not entitled to those benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $14, 
892.87 of the appellant's VA improved death pension benefits 
is precluded by a finding of misrepresentation on the part of 
appellant.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 
1.965(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the appellant's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that she has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant' is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107 (West 1991).

In April 1992, the appellant applied for VA death pension 
benefits.  The appellant was awarded VA improved death 
pension benefits effective May 1992.  In her July 1992 award 
letter and in a VA form 21-8767, she was informed that her 
award of pension was based on her income and that she was 
required to notify the VA immediately of any changes in her 
income, and that failure to promptly inform the VA of such 
changes would result in the creation of an overpayment of 
benefits that would be subject to recovery.  That attachment 
also provided clear notice of the relationship of VA pension 
to income and advised that in reporting income, all income 
from any source was to be reported and that VA would compute 
any amount that did not count.  

In July 1993, her annual EVR was received in which she 
reported that she had no income from wages from May 1, 1993 
to April 30, 1994 and expected to have no wages from May 1, 
1994 to April 30 1995.  She indicated that she had not worked 
in the past 12 months.  She indicated that her daughter was 
in receipt of income from Social Security benefits.  

In her May 1994 EVR, the appellant reported that she had no 
income from wages from May 1, 1992 to April 30, 1993 and 
expected to have no wages from May 1, 1993 to April 30 1994.  
She indicated that she had not worked in the past 12 months.  

In her September 1994 EVR, the appellant reported having no 
income from wages.  She indicated that she had not worked in 
the past 12 months.  She indicated that her daughter was 
receiving public assistance benefits.  

Thereafter, the RO retroactively reduced the appellant's 
improved death pension benefits effective May 1, 1993, 
because the appellant delayed reporting her daughter's 
receipt of Social Security benefits until the end of the 
payment period beginning May 1, 1993.  This action resulted 
in an overpayment of over $8,000.  The appellant requested a 
waiver of the recovery of that debt and was granted such a 
waiver based on financial hardship.  

Thereafter, information was received which revealed that the 
appellant had income from wages from 1993 to 1995.  The 
appellant confirmed that she had been employed since 1993, 
but asserted that the VA knew that she was employed.  In a 
September 1996 letter, the VA provided her with copies of her 
EVRs in which she reported having no income from wages as 
well as the VA statements showing that the VA had based her 
rate of pension on her income which did not include any wage 
earnings.  Thus, it was clear that the VA had not been aware 
of her employment status.  Thereafter, the RO retroactively 
terminated her benefits effective February 1, 1993.  This 
action resulted in the creation of an overpayment in the 
amount of $14, 892.87.  The appellant requested a waiver of 
the recovery of that debt, also.  She asserted that she would 
suffer financial hardship if the VA required her to repay the 
debt.  

In a decision dated in January 1997, the Committee denied the 
appellant's request for a waiver of the overpayment, finding 
that the appellant's actions amounted to misrepresentation, 
and noted that such a finding precluded the granting of the 
request for a waiver of the overpayment.

In a June 1997 personal hearing before a hearing officer at 
the RO, the appellant asserted that she didn't understand the 
EVR forms, that she did not know that her pension benefits 
were based on her income in anyway, that she received help in 
filling out her EVRs from her brother, and that she had asked 
for clarification of the VA regarding the income that she 
could earn.  

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  
For misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  

As noted above, the appellant has presented various 
contentions.  First, she asserts that she didn't understand 
the EVR forms, however, there is no evidence that she 
requested any guidance in that regard.  In addition, there is 
a place on the EVRs that specifically states that income from 
wages is to be listed.  In addition, in her VA notification 
letter, she was told in unequivocal terms to report all 
income without exception.  In addition, she asserts that she 
did not know that her pension benefits were based on her 
income in anyway, but she was told in the VA notification 
letter that the VA pension program is based upon income.  In 
addition, she maintains that she received help in filling out 
her EVRs from her brother, but she signed the forms and is 
responsible for the content therein.  She also asserts that 
she had asked for clarification of the VA regarding the 
income that she could earn, but, as noted, the instructions 
from the VA are clear and unequivocal in that regard and 
definitively state that all income, to include wage income, 
is to be reported by the pension recipient.  In addition, 
when her first overpayment was created, if she had any 
uncertainties regarding her income, those uncertainties 
certainly should have been clarified at that time.  The Board 
is cognizant that individuals receiving pension are on 
limited budgets, but this does not excuse a pension recipient 
such as the appellant from repeatedly failing to follow 
explicit directions of the VA regarding the responsibilities 
of being a pension recipient with regard to reporting income 
fully and accurately.  

Thus, despite clear notification by the RO of the requirement 
of the appellant to fully and accurately report her income, 
the appellant deliberately failed to indicate that she had 
earnings from wages despite being notified to do so and 
having opportunities on several EVRs to do so.  In fact, on 
the EVRs, the appellant did not leave the space for wage 
income blank; rather she specifically inserted "NONE" or 
"0."  Further, she specifically indicated on the forms that 
she had not worked at any time within the past 12 months. 

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1) (1999).  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant 
willfully misrepresented a material fact in wrongfully 
reporting that she had not worked in the past 12 months and 
willfully failed to disclose a material fact, that she had 
earned income from wages and did not in fact have $0 income 
from wages, with the intent of obtaining VA benefits and 
retaining VA benefits when she was not entitled to those 
benefits.  By repeatedly failing to accurately and fully 
report her wage income and by specifically indicating that 
her annual wages were "NONE" and/or "0," the appellant 
engaged in a deliberate pattern of concealment of relevant 
financial information.  These actions cannot be deemed to be 
non-willful or mere inadvertence.  The Board finds that the 
appellant purposely did not inform the VA the pertinent 
information in order to obtain and retain the amount of VA 
disability pension benefits that she was receiving.  That is, 
the appellant willfully refused to inform the VA accurately 
of her wage income so that she could wrongfully continue to 
receive VA benefits to which she was not entitled or to 
continue receiving VA benefits in excess of which she was 
entitled to receive.  The appellant engaged in a consistent 
pattern of deceptive behavior on more than one occasion, it 
was not a one-time occurrence.  As such, the Board finds that 
she did in fact deceive the VA.  Likewise, the Board does not 
find that the appellant lacked the requisite knowledge of the 
likely consequences of failing to report her income from 
earnings.  As indicated, she was fully informed that an 
overpayment which would be subject to recovery could result 
from a failure to accurately report her total income.  Her 
contentions in that regard are simply not credible.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence clearly establishes that the 
appellant misrepresented her wage income to the VA.  Her 
actions constitute misrepresentation in her dealings with VA.  
When the overpayment of VA benefits results from such 
misrepresentation on the part of the appellant, waiver of 
this debt is precluded by law, regardless of the appellant's 
current financial status or any of the other elements of the 
standard of equity and good conscience.  38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  


ORDER

The appeal is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

